*By the Court.

The question to be decided by us in this case is, whether the respondents, who were admitted to enter their appearance in that character in the Court of Common Pleas, were legally entitled to appeal from the order of that Court accepting the return of the commissioners who had been appointed to make partition. We think the Common Pleas were justified in refusing to allow the appeal. The statute seems decisive, that the respondents shall have no appeal from the judgment accepting the order of the commissioners, so as to call in question the first judg ment, that partition shall be made. The case cited from our own reports, being wholly in this Court, was not within the statute.
This restraint on the respondents is of less importance, in that it leaves the whole question of right open to inquiry in other actions. Judgment of partition extends at most to bind the right of possession. The right of property is not at all affected by it. There is no necessity, nor even convenience, then, in vacating the judgment of the Court of Common Pleas, if the statute had not expressly prohibited it. It is therefore affirmed.